DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the cover” in line 12 is indefinite because line 10 of claim 1 first introduced “an end cover” and line 16 first introduced “an outer cover”, so which cover is recited in line 12, the end cover or the outer cover.  In light of specification, “the cover” is understood at –the end cover--.
Regarding claim 1, “the position” in line 13 lacks of antecedent basis.  For examination purpose, it is understood as –a position of the notch--.
Regarding claim 1, line 21 recites the limitation "the corresponding one".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a corresponding one --.
Regarding claim 3, line 3 recites the limitation “the periphery”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a periphery--.
Regarding claim 4, line 3 recites the limitation “the position”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a position--.
Regarding claim 5, lines 3-4 recites the limitation "the corresponding one".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a corresponding one --.
Regarding claim 5, “circuit board” in line 4 is indefinite because it is unclear if the limitation “circuit board” refers back to the parent claim 4 or is additional limitation to the claim.  It appears the proper antecedent basis “the circuit board” should be used to refer back to the previously recited limitation.
Regarding claim 5, line 9 recites the limitation "the corresponding one".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a corresponding one --.
Regarding claim 7, line 2 recites the limitation "the first ends".  There is insufficient antecedent basis for this limitation in the claim.  At first “a first end” is introduced (mean one first end is introduced) then later “the first ends” are introduced (there are more than one first ends).  it is unclear if the limitation “the first end” refers back to the previous limitation “a first end” or additional limitation of plurality of “first ends” are recited.  It appears “the” in “the first ends” should be deleted to avoid the confusing.
Regarding claim 7, line 3 recites the limitation "the corresponding one".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a corresponding one --.
Regarding claim 8, line 2 recites the limitation "the second ends".  There is insufficient antecedent basis for this limitation in the claim.  At first “a second end” is introduced (mean one second end is introduced) then later “the second ends” are introduced (there are more than one second ends).  it is unclear if the limitation “the second end” refers back to the previous limitation “a second end” or additional limitation of plurality of “second ends” are recited.  It appears “the” in “the second ends” should be deleted to avoid the confusing.
Regarding claim 12, lines 4-5 recites the limitation "the corresponding one".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a corresponding one --.
Regarding claim 16, lines 18-19 recites the limitation "the corresponding one".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a corresponding one --.
Regarding claim 17, line 3 recites the limitation “the second surface”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a second surface--.
Regarding claim 19, line 6 recites the limitation "the corresponding one".  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is understood as –a corresponding one --.
Claims 2, 6, 9-11, 14-15, 18 and 20 are rejected because of their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is depended to claim 1 wherein claim 1 already recited “an outer cover connected to the end cover, wherein the end cover is disposed between the outer cover and the housing, and the outer cover comprises a second accommodating space and a connector, and a plurality of power cables disposed in the second accommodating space”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a rotary electric machine as recited in claim 1, comprising: 
a housing having a first accommodating space; 
a stator disposed in the first accommodating space, and comprising a stator core, a plurality of windings, a circuit board and a plurality of conductive pillars, wherein the stator core has a hollow portion, the plurality of windings are wound around the stator core, the circuit board is fixed on a top of the stator core, and the plurality of conductive pillars are electrically coupled with the circuit board and disposed on a first surface of the circuit board, respectively; 
a rotor comprising a shaft and an end cover, wherein the shaft is disposed in the hollow portion of the stator and is driven to rotate by the stator, the end cover is fixed on a top of the housing, and the cover has a notch, wherein the position of the notch corresponds to the plurality of conductive pillars, and the plurality of conductive pillars partially penetrate through the notch, respectively; 
an outer cover connected to the end cover, wherein the end cover is disposed between the outer cover and the housing, and the outer cover comprises a second accommodating space and a connector; and 
a plurality of power cables disposed in the second accommodating space, wherein two ends of each of the plurality of power cables are electrically coupled with the corresponding one of the plurality of conductive pillars and the connector, respectively.
Regarding claim 16, the record of prior art by itself or in combination with other references also does not show an assembling method of a rotary electric machine, the assembling method comprising: 
(a) providing a housing, a stator, a rotor and a plurality of power cables, wherein the housing has a first accommodating space, the stator comprises a stator core, a plurality of windings, a circuit board and a plurality of conductive pillars, wherein stator core has a hollow portion, the plurality of windings are wound around the stator core, the circuit board is fixed on a top of the stator core, and the plurality of conductive pillars are electrically coupled with the circuit board and disposed on a first surface of the circuit board, respectively, wherein the rotor comprises a shaft and an end cover, and the end cover has a notch; 
(b) disposing the stator in the first accommodating space of the housing; 
(c) disposing the shaft of the rotor in the hollow portion of the stator, fixing the end cover of the rotor on a top of the housing, and making the plurality of conductive pillars of the rotor to partially penetrate through the notch, respectively; and 
(d) electrically coupling the plurality of power cables with the corresponding one of the plurality of conductive pillars, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kodama et al. (US 2020/0195097 A1) teaches a motor includes a rotor including a shaft centered on a center axis extending vertically, a stator that is radially opposed to the rotor and includes coils, a conductive holder accommodating the rotor and the stator and including a penetration unit penetrating axially, and a coil lead wire support that is at least partially disposed in the penetration unit, includes a coil lead wire insertion hole into which coil lead wires extending from the coils are provided, and is made of an insulating material. The coil lead wire support includes a base and a fitting unit extending downward from the base, at least one of a circumferential length and a radial length of the fitting unit being shorter than the base, and the coil lead wire insertion hole is in the base and the fitting unit, and the coil lead wire is inserted into the coil lead wire insertion hole.
Gu et al. (US 2019/0165633 A1) teaches an integrated power-connected apparatus having a driving controller and an electric motor includes an electric motor, a driving controller, at least one conductive pillar, a cooler and at least one electric insulating tube. The electric motor has a rotor and a stator. The driving controller includes a power module and a control module. The at least one conductive pillar has one end thereof to electrically couple the stator, while another end thereof connects the power module. The cooler, located between the electric motor and the power module, allows the at least one conductive pillar to penetrate therethrough. The at least one electric insulating tube sleeves the at least one conductive pillar and isolates electrically the at least one conductive pillar from the control module and the cooler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834